DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received by the office on 24 May 2019. Claims 1-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear from the claim language whether or not it is required that the shaft support be fixedly supported in near a bottom of a vacuum chamber bottom of or only that it is capable of being so attached.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101327519 A (‘519 hereafter) to Zhang Jianli.
Regarding claim 1, ‘519 teaches a metal powder manufacturing apparatus for a metal 3-dimensional (3D) printer, comprising: a driving unit which generates a rotational force (FIG 1 item 6); a metal beam connected to the driving unit to receive the rotational force from the driving unit and having one end disposed in a vacuum chamber (FIG 1 item10); and a shaft support which supports an outer circumference of the metal beam using a magnetic force for relative movement of the metal beam in a lengthwise direction of the metal beam, wherein the shaft support is disposed such that an inner side is spaced apart a predetermined distance from the outer circumference of the metal beam, and can support the metal beam at an adjusted relative distance from the metal beam (FIG 1 item 9).
Regarding claim 1, ‘519 the metal powder manufacturing apparatus for a metal 3D printer wherein the shaft support comprises: a housing which forms an external shape and has a receiving portion formed at an inner side (FIG 1 item 9); a core installed in the receiving portion such that the core is disposed on the outer circumference of the metal beam, and having a plurality of poles projected along a circumferential direction; and a coil wound on the poles to form an electromagnetic force in the poles by application of an electric current (FIG 1 item 9).
Regarding claim 3, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer wherein one end of the pole is spaced apart from the outer circumference of the metal beam (FIG 1 item 9).
Regarding claim 4, ‘519 teaches  the metal powder manufacturing apparatus for a metal 3D printer wherein the driving unit has a driving shaft which rotates by the generated rotational force and is connected to an end of the metal beam, and the metal powder manufacturing apparatus for a metal 3D printer further comprises a flexible connecting element connecting an end of the driving shaft and an end of the metal beam to reduce eccentricity between the driving shaft and the metal beam (FIG 1 item 8).
Regarding claim 5, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer wherein the shaft support can be fixedly installed at a bottom near the vacuum chamber (FIG 1 item 9 and 13).
Regarding claim 6, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer further comprising: a linear stage which feeds to move the driving unit (FIG 1 item 13).
Regarding claim 7, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer further comprising: a linear stage which feeds to move the driving unit (FIG 1 item 13); and a control unit electrically connected to the shaft support and the linear stage to control an intensity of the current applied to the coil and a feed distance of the linear stage (FIG 1 item 5).
Regarding claim 8, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer wherein the control unit adjusts stiffness of the shaft support by controlling the intensity of the current applied to the coil based on a distance between the metal beam and the shaft support (FIG 1 item 5).
Regarding claim 9, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer wherein the control unit calculates a distance of consumption of the metal beam based on a distance between the metal beam and the shaft support and an input current value applied to the coil, and moves the linear stage as much as the distance of consumption of the metal beam (FIG 1 item 13).
Regarding claim 11, ‘519 teaches the metal powder manufacturing apparatus for a metal 3D printer wherein the metal beam is a strong magnetic material (FIG 1 item 10). Examiner’s note: recitations of material worked upon do not patentably limit claims (See MPEP MPEP 2116).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 recites a backup bearing featuring a top foil which forms an air gap between the top foil and the metal beam when the metal beam rotates; and a porous foil connected to the top foil and made of a porous elastic material. This combination of features is not taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743